Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose reciprocal discipline pursuant to Supreme Court Rule 763 is allowed, and respondent Mantón Lawrence Selby, who has been disciplined in the State of California, is suspended from the practice law in the State of Illinois for 30 days and placed on probation for two years subject to the conditions of probation imposed by the Supreme Court of California. Suspension effective October 18, 2005. Respondent Mantón Lawrence Selby shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension/probation.